Case: 19-60004     Document: 00515557434         Page: 1     Date Filed: 09/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       September 9, 2020
                                  No. 19-60004                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Miguel Angel Romero-Oliva; Kevin Geovanny Romero-
   Melendez,

                                                                     Petitioners,

                                      versus

   William P. Barr, U. S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 886 745
                              BIA No. A208 886 746


   Before Davis, Stewart, and Dennis, Circuit Judges.

   Per Curiam:*
          Miguel Angel Romero-Oliva and his teenage son, Kevin Geovanny
   Romero-Melendez, are natives and citizens of Honduras who entered the


          *
            Pursuant to 5TH CIRcuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5TH CIRCUIT RULE 47.5.4.
Case: 19-60004      Document: 00515557434           Page: 2     Date Filed: 09/09/2020




                                     No. 19-60004


   United States at or near Brownsville, Texas, on or about March 13, 2016,
   without being admitted or paroled. Romero-Oliva and Romero-Melendez
   have filed a petition for review of the order from the Board of Immigration
   Appeals (BIA) dismissing his appeal from the order of the Immigration Judge
   (IJ) denying his application for asylum and withholding of removal.
          Romero-Oliva sought asylum and withholding of removal based on
   membership in a particular social group (PSG), which he identified as
   “Honduran men who fear violence and delinquency in their home country.”
   He listed Romero-Melendez as a derivative beneficiary of his asylum
   application.
          We have authority to review only the order of the BIA unless the
   underlying decision of the Immigration Judge (IJ) influenced the BIA’s
   decision. See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). The BIA’s
   legal conclusions are reviewed de novo. Orellana-Monson v. Holder, 685 F.3d
511, 517 (5th Cir. 2012). This court reviews the BIA’s findings for substantial
   evidence, and it will not disturb such findings unless the evidence compels a
   contrary conclusion. Id. at 517-18.
          Romero-Oliva argues that his testimony allowed for the reasonable
   inference that his proposed PSG also included his family’s status as
   landowners and his sibling connection as the basis for or a component of a
   cognizable PSG and that the IJ erred in failing to address that PSG. He
   asserts that the IJ’s failure deprived him of a full and fair hearing and that the
   BIA should have ordered a remand. He further argues that the BIA erred in
   upholding the IJ’s finding that he did not suffer any persecution because he
   experienced threats that were highly imminent and menacing in nature.
          An asylum applicant has the burden to establish his entitlement to
   relief by “clearly indicat[ing] on the record before the [IJ] . . . . the exact
   delineation of any particular social group(s) to which she claims to belong.”




                                           2
Case: 19-60004     Document: 00515557434          Page: 3    Date Filed: 09/09/2020




                                   No. 19-60004


   Matter of W-Y-C- & H-O-B-, 27 I. & N. Dec. 189, 191 (BIA 2018) (internal
   quotation marks and citations omitted). During proceedings before the IJ,
   Romero-Oliva expressly abandoned his proposed PSG based on his family’s
   status as landowners. Moreover, his testimony does not suffice to raise his
   sibling connection as a component of a cognizable PSG, given that he was
   represented by counsel in his immigration proceedings and counsel was given
   the opportunity to articulate the parameters of the PSG that Romero-Oliva
   was proposing. See Matter of W-Y-C- & H-O-B-, 27 I. & N. Dec. at 191-93.
   Accordingly, he fails to demonstrate that the BIA erred in declining to
   consider a different PSG for the first time on appeal from the IJ. See
   Cantarero-Lagos v. Barr, 924 F.3d 145, 150-51 (5th Cir. 2019).
          Romero-Oliva’s counseled brief presents no argument that the
   purported persecution that he experienced and feared was based on, or would
   be based on, membership in his original PSG: Honduran men who fear
   violence and delinquency in their home country, which the BIA rejected as
   non-cognizable. Romero-Oliva has therefore waived review of the issue. See
   Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); Beasley v. McCotter,
   798 F.2d 116, 118 (5th Cir. 1986). We need not consider Romero-Oliva’s
   other argument that the threats he received from criminal gangs rose to the
   level of persecution because he has failed to identify a cognizable PSG.
          Because Romero-Oliva fails to show that he was or would be
   persecuted based on a protected ground, he is ineligible for asylum. See
   Cantarero-Lagos, 924 F.3d at 150. As such, the BIA did not err. See id.; 8
   U.S.C. § 1101(a)(42)(A). Romero-Oliva’s failure to establish his eligibility
   for asylum necessarily defeats his claim to withholding of removal. See Majd
   v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006).
          The petition for review is DENIED.




                                         3